HARWOOD, Presiding Judge.
This is a petition by Daniel W. Fuller, now confined in Kilby Prison pursuant to a judgment finding him guilty of unlawful possession of narcotics. See Fuller v. State, 39 Ala.App. 219, 96 So.2d 829.
The petition is labeled: “In re Fuller v. Burford, on Error Coram Nobis and Habeas Corpus Proceedings.”
The documents filed by petitioner show, on their face that petitioner has complied with none of the procedural rules for an appeal in any habeas corpus proceedings, nor is anything alleged entitling him to a writ of error coram nobis. For these reasons alone the petition is due to be dismissed.
We will observe however that petitioner apparently asserts that his conviction was based upon possession by him of only 1/5 of a fluid ounce of paregoric. The record in this case, supra, shows that he possessed a quart of paregoric, which cóntained 6J4 grains of morphine.
The judgment in the case against this petitioner recites: “And the defendant having been convicted on two previous occa-. sions for violating the State Narcotic Act, his punishment is hereby fixed for this his third conviction at ten years in the penitentiary.” This was the minimum sentence permissible under the judgment. Section 255, Title 22, Code of Alabama 1940. (Pocket Part).
Petition dismissed.